DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 08/29/2019. Claims 1-7 are currently pending.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority for Application No. TW108123036, filed on 07/01/2019.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an original map establishing module and a real-time map establishing module” in claims 1-7.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
an original map establishing module and a real-time map establishing module, it is unclear what structure corresponds to each of the claimed an original map establishing module and a real-time map establishing module. Applicant’s specification is silent as to the structure for these claimed terms. Therefore, claim 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph. Appropriate correction is required.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations, an original map establishing module and a real-time map establishing module”, are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, claims 1-7 appear to invoke 35 U.S.C 1129f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the limitations disclosed above. Therefore, claim 1-7 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.
Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Under Step 1: Claim 1 is directed towards a map information comparing and auxiliary positioning system, disposed on a mobile platform.
Under Step 2A – Prong 1:
Claim 1 recites the abstract idea concept of establishing an original map information. This abstract idea is described in at least claim 1 by establishing an original map information marked with a plurality of original positioning reference coordinates standing for a plurality of original feature objects. These steps fall into the mental processes grouping of abstract ideas as they include establishing a real-time map information marked with a plurality of real-time positioning reference coordinates standing for a plurality of real-time feature objects, comparing the plurality of original positioning reference coordinates with the plurality of real-time positioning reference coordinates; and a positioning for utilizing the at least one valid reference coordinate to auxiliary position a current position coordinate of the mobile platform in the real-time map information. The limitations as drafted as processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind but for the recitation of generic computing components.

Under Step 2A – Prong 2:
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate into a practical application.
Claim 1, recites a map information comparing and auxiliary positioning that is simply employed as a tool to collect information and displaying results, which is insignificant extra solution activity as the step gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components, wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Under Step 2B:
For the same reasons addressed above with respect to Step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-7:
Dependent claims 2-7 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims 2-7 are not patent eligible.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US 20170337434 A1, in view of Liao, US 20160068114 A1, hereinafter referred to as Cui and Liao, respectively.
Regarding claim 1, Cui discloses a map information comparing and auxiliary positioning system, disposed on a mobile platform, and comprising: 
an original map establishing module, applied for establishing an original map information marked with a plurality of original positioning reference coordinates standing for a plurality of original feature objects (A map about first relative distances between respective viewing points in a viewing field and the vehicle; dividing and marking an obstacle in the first scenario image in accordance with the map about the first relative distances so as to acquire a profile and marking information of the obstacle, and weighted-averaging first distances in the profile so as to acquire a map about a second relative distance between the obstacle and the vehicle – See at least ¶5); 
a real-time map establishing module, applied for establishing a real-time map information marked with a plurality of real-time positioning reference coordinates standing for a plurality of real-time feature objects (Calculating a motion vector of the obstacle from the current sampling time to the previous sampling time using a motion estimation algorithm in accordance with the pair of scenario images at the current sampling time and the previous sampling time – See at least ¶25); 
a comparing module, electrically coupled with the original map establishing module and the real-time map establishing module, applied for receiving the original map information and the real-time map information, for comparing the plurality of original positioning reference coordinates with the plurality of real-time positioning reference coordinates, and for defining at least one of the plurality of original positioning reference coordinates the same as one of the plurality of real-time positioning reference coordinates to be at least one valid reference coordinate (Matching the obstacle at the current sampling time with the corresponding marked obstacle at the previous sampling time in accordance with the profile and the marking information of the obstacle as well as the motion vector of the obstacle from the current sampling time to the previous sampling time, and calculating a map about a third relative distance between the corresponding obstacle and the vehicle at the previous sampling time in accordance with the profile of the obstacle at the previous sampling time and the map of the first relative distances at the previous sampling time – See at least ¶32).

Cui fails to explicitly disclose a positioning module, electrically coupled with the comparing module and the real-time map establishing module, applied for receiving the at least one valid reference coordinate, and for utilizing the at least one valid reference coordinate to auxiliary position a current position coordinate of the mobile platform in the real-time map information.
However, Liao teaches a positioning module, electrically coupled with the comparing module and the real-time map establishing module, applied for receiving the at least one valid reference coordinate, and for utilizing the at least one valid reference coordinate to auxiliary position a current position coordinate of the mobile platform in the real-time map information (Furthermore, VO may provide important supplemental information to other motion-estimation processes and systems, for example, Global Positioning System (GPS) – See at least ¶5. If it is determined 124 that there is sufficient movement between the current image frame and the current key frame, then the coordinates of the key points associated with each feature-correspondence pair may be projected 126 from an image coordinate frame to a world coordinate frame, also referred to as the mobile-agent coordinate frame – See at least ¶51).
Cui discloses pattern recognition, machine learning and video image processing technology, in particular to an obstacle warning method. Liao teaches autonomous navigation and, in particular, to methods and systems for accurate and long range autonomous navigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cui and include the feature of a positioning module, electrically coupled with the comparing module and the real-time map establishing module, applied for receiving the at least one valid reference coordinate, and for utilizing the at least one valid reference coordinate to auxiliary position a current position coordinate of the mobile platform in the real-time map information, as taught by Liao, to match and track objects effectively and efficiently.

Regarding claim 2, Cui discloses wherein the original map establishing module includes an original analysis unit for analyzing the plurality of original feature objects, and the plurality of original feature objects is consisted of a plurality of original boundaries and a plurality of original obstacles (a map about first relative distances between respective viewing points in a viewing field and the vehicle; dividing and marking an obstacle in the first scenario image in accordance with the map about the first relative distances so as to acquire a profile and marking information of the obstacle, and weighted-averaging first distances in the profile so as to acquire a map about a second relative distance between the obstacle and the vehicle – See at least ¶5).

Regarding claim 3, Cui discloses wherein the real-time map scanning module includes a real-time analysis unit for analyzing the plurality of real-time feature objects, and the plurality of real-time feature objects is consisted of a plurality of real-time boundaries and a plurality of real-time obstacles (Calculating a motion vector of the obstacle from the current sampling time to the previous sampling time using a motion estimation algorithm in accordance with the pair of scenario images at the current sampling time and the previous sampling time – See at least ¶25).

Regarding claim 4, Cui discloses wherein the comparing module includes an obstacle comparing unit for comparing the plurality of original positioning reference coordinates of the plurality of original obstacle positions with the plurality of real-time positioning reference coordinates of the plurality of real-time obstacle positions (Matching the obstacle at the current sampling time with the corresponding marked obstacle at the previous sampling time in accordance with the profile and the marking information of the obstacle as well as the motion vector of the obstacle from the current sampling time to the previous sampling time, and calculating a map about a third relative distance between the corresponding obstacle and the vehicle at the previous sampling time in accordance with the profile of the obstacle at the previous sampling time and the map of the first relative distances at the previous sampling time – See at least ¶32).
Regarding claim 5, Cui discloses wherein the comparing module further includes a boundary comparing unit for comparing the plurality of original positioning The relative distance between an identical obstacle and the vehicle at an identical sampling time is a fixed value, so it is able to, in accordance with the map about the first relative distances, filter out information about a road surface and false obstacles, thereby to acquire the profile and the marking information of the obstacle, and the map about the second relative distance between the obstacle and the vehicle. Then, it is able to calculate the relative distance between the obstacle and the vehicle in accordance with the map about the second relative distance – See at least ¶22).

Regarding claim 6, Cui discloses wherein the comparing module further includes a comparison processing unit electrically coupled with the obstacle comparing unit and the boundary comparing unit for firstly having the obstacle comparing unit to compare the plurality of original positioning reference coordinates of the plurality of original obstacle positions -16-with the plurality of real-time positioning reference coordinates of and the plurality of real-time obstacle positions, and for having the boundary comparing unit to compare the plurality of original positioning reference coordinates of the plurality of original boundary positions with the plurality of real-time positioning reference coordinates of the plurality of real-time boundary positions upon when the plurality of original obstacle feature points is completely different to the plurality of real-time obstacle feature points (The relative distance between an identical obstacle and the vehicle at an identical sampling time is a fixed value, so it is able to, in accordance with the map about the first relative distances, filter out information about a road surface and false obstacles, thereby to acquire the profile and the marking information of the obstacle, and the map about the second relative distance between the obstacle and the vehicle. Then, it is able to calculate the relative distance between the obstacle and the vehicle in accordance with the map about the second relative distance – See at least ¶22. Calculating a map about a third relative distance between the corresponding obstacle and the vehicle at the previous sampling time in accordance with the profile of the obstacle at the previous sampling time and the map of the first relative distances at the previous sampling time – See at least ¶32).

Regarding claim 7, Cui discloses:
(a) utilizing the original map establishing module to establish the original map information marked with the plurality of original positioning reference coordinates representing correspondingly the plurality of original feature objects (A map about first relative distances between respective viewing points in a viewing field and the vehicle; dividing and marking an obstacle in the first scenario image in accordance with the map about the first relative distances so as to acquire a profile and marking information of the obstacle, and weighted-averaging first distances in the profile so as to acquire a map about a second relative distance between the obstacle and the vehicle – See at least ¶5); 
(b) utilizing the real-time map establishing module to generate the real-time map information in a real time manner, the real-time map information marked with the plurality of real-time positioning reference coordinates representing correspondingly the plurality of real-time feature objects (Calculating a motion vector of the obstacle from the current sampling time to the previous sampling time using a motion estimation algorithm in accordance with the pair of scenario images at the current sampling time and the previous sampling time – See at least ¶25); 
(c) utilizing the comparing module to receive the original map information and the real-time map information, and to compare the plurality of original positioning reference coordinates with the plurality of real-time positioning reference coordinates, so that at least one the same coordinate abstracted from the plurality of original positioning reference coordinates and the plurality of -17-real-time positioning reference coordinates is defined correspondingly as the at least one valid reference coordinate (Matching the obstacle at the current sampling time with the corresponding marked obstacle at the previous sampling time in accordance with the profile and the marking information of the obstacle as well as the motion vector of the obstacle from the current sampling time to the previous sampling time, and calculating a map about a third relative distance between the corresponding obstacle and the vehicle at the previous sampling time in accordance with the profile of the obstacle at the previous sampling time and the map of the first relative distances at the previous sampling time – See at least ¶32). 

Cui fails to explicitly disclose a positioning module, electrically coupled with the comparing module and the real-time map establishing module, applied for receiving the at least one valid reference coordinate, and for utilizing the at least one valid reference coordinate to auxiliary position a current position coordinate of the mobile platform in the real-time map information.
Furthermore, VO may provide important supplemental information to other motion-estimation processes and systems, for example, Global Positioning System (GPS) – See at least ¶5. If it is determined 124 that there is sufficient movement between the current image frame and the current key frame, then the coordinates of the key points associated with each feature-correspondence pair may be projected 126 from an image coordinate frame to a world coordinate frame, also referred to as the mobile-agent coordinate frame – See at least ¶51).
Cui discloses pattern recognition, machine learning and video image processing technology, in particular to an obstacle warning method. Liao teaches autonomous navigation and, in particular, to methods and systems for accurate and long range autonomous navigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cui and include the feature of a positioning module, electrically coupled with the comparing module and the real-time map establishing module, applied for receiving the at least one valid reference coordinate, and for utilizing the at least one valid reference coordinate to auxiliary position a current position coordinate of the mobile platform in the real-time map information, as taught by Liao, to match and track objects effectively and efficiently.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662